Case 6:20-cv-00969-MJJ-PJH Document 1-1 Filed 07/29/20 Page 1 of 2 PageID #: 13


                              (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




   (Firm Name, Address, and Telephone Number)                                                 (If Known)




                           (Place an X in One Box Only)                                                                                 (Place an X in One Box for Plaintiff
                                                                            (For Diversity Cases Only)                                      and One Box for Defendant)

                           (U.S. Government Not a Party)                                                                            or


                                                                                                                                    and
                           (Indicate Citizenship of Parties in Item III)




                 (Place an X in One Box Only)




 (Place an X in One Box Only)


                                                                                                  (specify)
                                                                           (Do not cite jurisdictional statutes unless diversity)




                        (See instructions):
Case 6:20-cv-00969-MJJ-PJH Document 1-1 Filed 07/29/20 Page 2 of 2 PageID #: 14
